Citation Nr: 0528033	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  98-14 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1978 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).  That decision, in pertinent part, granted service 
connection for migraine headaches and assigned an initial 
noncompensable rating.  An August 1999 decision increased the 
veteran's initial rating to 10 percent.

In July 2004 the Board remanded the claim for further 
development.  A June 2005 rating decision increased the 
veteran's initial rating for migraine headaches to 30 
percent.  As this is not the full benefit sought on appeal, 
the issue remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's migraine headaches are very frequent, completely 
prostrating, and manifesting prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

Migraine headaches are not more than 30 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in July 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
appellant before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was first 
treated for a persistent headache in November 1985.  The 
veteran continued to have migraine headaches and was removed 
from flight status.

A March 1998 VA examination report noted that the veteran's 
last migraine headache occurred in December 1997 and lasted 
for about 12 hours.  The veteran reported that his headaches 
usually last about 6 to 12 hours.  The physical examination 
was noted to be normal.  The veteran was diagnosed with 
migraine headaches.

A June 1999 VA examination report noted that the veteran 
reported missing three to four work days per year due to 
headaches.  The veteran indicated that he makes up the missed 
hours so his pay is not docked.  The veteran reported 
experiencing headaches approximately once every other month.  
The headaches usually have their onset with visual 
symptomatology.  He stated that the headaches generally last 
from 6 to 12 hours.  The physical examination was noted to be 
normal.

A December 2004 VA examination report noted that the veteran 
was employed as an engineer.  He reported that he missed 
three or four days of work the previous year due to his 
headaches.  The veteran stated that his headaches lasted 
between 12 and 18 hours, and he was unable to function during 
a headache.  He indicated that he was completely drained the 
day after one of his headaches.  The physical examination was 
noted to be normal.  The examiner noted that the veteran had 
headaches approximately once a month, which were 
incapacitating.  He indicated that the veteran experienced 
pain, nausea and severe visual symptoms that made it 
impossible for the veteran to work when he had a headache.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Migraine headaches are rated 50 percent disabling when there 
are very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  When 
there are characteristic prostrating attacks occurring on 
average once a month over the last several months a 30 
percent evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an initial 
rating in excess of 30 percent for migraine headaches.  The 
clinical evidence of record does not indicate that the 
veteran's migraine headaches are such that they are very 
frequent, completely prostrating, and involving prolonged 
attacks productive of severe economic inadaptability.  The 
veteran has reported consistently that he has only missed 
three to four days of work a year because of his headaches.  
In the June 1999 VA examination report he noted that he could 
make up the missed hours so as not lose income due to his 
headaches.  Moreover, the December 2004 VA examination report 
noted that the veteran experienced such headaches 
approximately once a month.  Such frequency is contemplated 
by the current 30 percent rating that is currently assigned.  
In addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  Accordingly, a rating in excess of 30 percent 
for migraine headaches is denied.


ORDER

Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


